Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 refers to the hydrogen bridging groups as “pronated” and the specification does not make clear what “pronated” is supposed to mean, and it is not an understood term of the art. For purposes of examination, it is assumed that the claim requires a protonated group, i.e. one with an additional proton/hydrogen atom. 
Claim 8 refers to “it” and does not make clear what “it” refers to. For purposes of examination, it is assumed that the claim requires that “wherein the polyurethane hot-melt adhesive composition has an isocyanate content of from 3 to 10%”. 

Claim 5 is not rejected under 112b or 112d for the hydroxyl functionality of at least 1.8. It is common in the art to refer to a “diol” or “polyol” wherein a majority of the compounds have two or more OH groups, and yet there are also substantial portions of monools so that the average functionality may be less than 2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Morikawa et al (US 20030092868 A1).
Morikawa discloses a polyurethane adhesive for making laminates [abstract] that can be used as a hot melt [0115] for the lamination of foil and paper [0112-0113]. The adhesive comprises a carboxyl group (i.e. protonated O=C-O-) containing polyol [0038] reacted with a polyisocyanate curing agent [0039]. The Example 11 includes Polyol E as the carboxyl containing polyol [Table 3] wherein Polyol E is a carboxyl group-containing diol obtained by adding epsilon-caprolactone to the methylol group of dimethylolpropionic acid to get a number-average molecular weight=500 [0155], i.e. a polyester polyol. So the polyol E has an equivalent weight of 500 and a carboxyl number of 112.2 mgKOH/g according to the equation (Acid number = 56.1 x 1000 / Equivalent Weight). The amount of polyol E in Example 11 is calculated to be 24.3wt% (100g of Polyol E / 411.4g of composition) and the isocyanate content based on Toluene Diisocyanate is 3.66wt % (15.0 g of NCO groups / 411.4g of composition). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766